OVERTON, Justice.
This is a petition to review Sullivan v. Navistar International Co., 510 So.2d 998 (Fla. 3d DCA 1987), which held that the products liability statute of repose is inapplicable to wrongful death actions, citing the Third District Court of Appeal’s decision in Henley v. J.I. Case Co., 510 So.2d 342 (Fla. 3d DCA 1987). The court also certified the same question certified in Henley:
Does the statute of repose bar a wrongful death action where the death occurred more than twelve years after the original purchase of the product which allegedly caused the death?
Sullivan, 510 So.2d at 999.
The district court’s opinion is contrary to our recent decision in Melendez v. Dreis and Krump Manufacturing Co., 515 So. 2d 735 (Fla.1987). See also Pait v. Ford Motor Co., 515 So.2d 1278 (Fla.1987). In addition, we recently quashed Henley in J.I. Case Co. v. Henley, 517 So.2d 692 (Fla.1988).
We answer the certified question in the affirmative, quash the district court decision, and remand for judgment consistent with our opinion in Melendez.
It is so ordered.
MCDONALD, C.J., and EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.